In an action brought to recover damages for personal injuries claimed to have been sustained by reason of its negligence, defendant City of New York appeals from the judgment for plaintiff entered on the verdict of a jury. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days after the entry of an order hereon respondent stipulate to reduce the verdict in his favor to $5,000, in which event the judgment as so reduced is unanimously affirmed, without costs. In our opinion the verdict is excessive. Present — Nolan, P. J., Carswell, Johnston, Wenzel and Mac-Crate, JJ.